DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of the species “comprising contacting the conjugate product with a solution comprising isopropyl alcohol and hydrochloride” (claims 5 and 11) in the reply filed on 4/26/21 is acknowledged. 
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-11 and 14 read on the elected species and are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is indefinite because the amino acid sequence of SEQ ID NO: 1 is unclear. According to the sequence listing and specification the amino acid sequence of SEQ ID NO: 1 comprises an alanine in position 2, however SEQ ID NO: 1 in claim 10 does not comprise the alanine in position 2. It is impossible to determine the metes and bounds of the claim because the amino acid sequence of SEQ ID NO: 1 is unclear. 
For purposes of examination, the amino acid sequence of SEQ ID NO: 1, listed in the sequence listing (comprising an alanine in position 2) will be used. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karim et al. (WO2011014707, published on 2/03/2011, cited on IDS) in view of Castell et al. (Helvetica Chimica Acta, 1979, Vol. 62, 2507-2510, cited on IDS in parent case) and evidenced by Halocarbon (Trifluoroacetic Acid, 2/7/2008).
Karim et al. teach a method for preparing Ac-c(C)arrrar-NH2 (SEQ ID NO:3), which is the same peptide as instant compound of AMG 416 (etelcalcetide): 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
The method of Karim et al. comprise providing the peptide: Ac-D-Cys-D-Ala-D-Arg-D-Arg-D-Arg-D-Ala-DArg-NH2 (para [00244)(Ac-carrrar-NH2)). Karim et al. teach the PS-Cl is extremely reactive and decomposes immediately with moisture, however it can be easily handled in a water-free glacial acetic acid (bottom of p. 2507).
 Karim et al. does not teach an intermediate containing an activated protected D-Cys(Spy) amino acid. 
Castell et al. teach converting either a free thiol group or a D-Cys(trt) (i.e. protected in peptide synthesis) to generate a D-Cys(SPy) intermediate (abstract; 2-Pyridine sulfenyl chloride (PS-Cl) is a useful reagent for simultaneously deprotection and activating the mercapto-group of cysteine and of cysteine-peptides preliminary to disulfide bond formation. The simultaneous deprotection and activation eliminates several steps during synthesis (p. 2509, 1st para.). Castell et al. also noted that deprotection, activation and disulfide bond formation by means of PS-Cl left intact (i.e. BOC, Z and Bz intact (p.2509, 4th para.). The S protection groups that are amenable to this reaction include trityl; see pg. 2508 reaction scheme 1).
With respect to claim 1, it would have been obvious to a person of ordinary skill in the art to activate the D-Cys residue in the thiol containing residue of the peptide of Karim et al. as taught by Castell et al. before conjugating to the L-Cys residue as taught by Karim et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to form the desired disulfide conjugation with less steps while leaving intact other protecting groups. There is a reasonable expectation of success given the required compounds and the reaction are clearly disclosed by Karim and Castell. 
With respect to claims 2 and 14, Karim et al. and Castell et al. do not specifically teach that the peptide is contacted with an aqueous solution comprising L-Cys and trifluoroacetic acid. However, it would have been obvious to one of ordinary skill in the art to have the peptide contacted with an aqueous solution comprising L-Cys and an organic acid similar to acetic acid, such as trifluoroacetic acid.     
With respect to claim 3, Karim et al. and Castell et al. do not teach the reaction time of about 15 mins at room temperature, however it is a routine practice for a person of ordinary skill in the art to optimize a reaction conditions such as reaction time of about 15 minutes and temperature of about room temperature. MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” Applicants have not shown reaction time and temperature are critical. 
With respect to claim 4, Karim et al. teach lyophilization of purified peptides and conjugates (see [00242]).
With respect to claims 5-7, Karim et al. and Castell et al. teach the method of claim 4, but does not specifically teach contacting the conjugated product with an aqueous solution comprising IPA and HCI, thereby producing a precipitate comprising AMG 416 HCI (SEQ ID NO: 1). However, it would have been obvious that the TFA salt would have to be converted to a pharmaceutically acceptable salt by carrying out a subsequent salt exchange procedure.  Such procedures are well known in the art and include, e.g., an ion exchange technique, optionally followed by purification of the resultant product (for example by reverse phase liquid chromatography or reverse osmosis).  
	With respect to claims 8-9, it would have been obvious for one to provide a peptide of SEQ ID NO: 4, as taught by Karim et al. and Castell et al. by purifying the peptide by reverse phase HPLC in order to provide a cleaner product. It would have been obvious to purify the intermediate by reverse phase HPLC in a TFA solvent and to perform a solvent exchange on the purified peptide using azeotropic distillation because it is well known in the art and as evidenced by Halocarbon (p. 1) that TFA and water form an azeotropic mixture when distilled. Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Halocarbon reference is relied upon only to establish that TFA and water form an azeotropic mixture when distilled. There is a reasonable expectation of success given that TFA and the techniques of HPLC and distillation are routine in the peptide synthesis art. 
	With respect to claim 10, Karim et al. teach a method for preparing Ac-c(C)arrrar-NH2 (SEQ ID NO:3) [00148], which meets the limitation of SEQ ID NO: 1. 
With respect to claim 11, Karim et al. and Castell et al. do not specifically teach contacting the conjugated product with an aqueous solution comprising IPA and HCI, thereby producing a precipitate of an HCL salt comprising SEQ ID NO: I. However, the claim is obvious because it would have been obvious that a peptide-TFA salt could not have been used for pharmaceutical purposes.  The TFA salt could have to be converted to a pharmaceutically acceptable salt by carrying out a salt exchange procedure. There is a reasonable expectation of success given that such procedures are well known in the art and include, e.g., an ion exchange technique, thereby resulting in the production of AMG416 HCI (SEQ ID NO: 1).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,407,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a method for preparing the same composition in the same manner. In particular, the USPN claims purifying by SEQ ID NO: 4 by HPLC in a solution comprising TFA, performing solvent exchange by azeotropic distillation on the purified peptide and contacting the peptide with L-Cys to produce SEQ ID NO: 1. The USPN also claims the contacting occurs for 15 at RT and further comprises contacting the product with an aqueous solution comprising IPA and HCL, lyophilizing the product,  washing the precipitate with IPA, purifying by HPLC, concentrating the dissolved product via distillation (claims 1-14 of USPN), anticipating the limitations of instant claims 1-11 and 14.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654